

Exhibit 10.1
2017 INCENTIVE PLAN OF
CARRIZO OIL & GAS, INC.
(As established effective May 16, 2017)
1.Plan. This 2017 Incentive Plan of Carrizo Oil & Gas, Inc. (the “Plan”) was
adopted by Carrizo Oil & Gas, Inc. to reward certain corporate officers and key
employees of Carrizo Oil & Gas, Inc. and certain independent contractors and
directors by enabling them to acquire shares of common stock of Carrizo Oil &
Gas, Inc.
2.    Objectives. This Plan is designed to attract and retain key employees of
the Company and its Subsidiaries (as hereinafter defined), to attract and retain
qualified directors of the Company, to attract and retain independent
contractors, to encourage the sense of proprietorship of such employees,
directors and independent contractors and to stimulate the active interest of
such persons in the development and financial success of the Company and its
Subsidiaries. These objectives are to be accomplished by making Awards (as
hereinafter defined) under this Plan and thereby providing Participants (as
hereinafter defined) with a proprietary interest in the growth and performance
of the Company and its Subsidiaries.
3.    Definitions. As used herein, the terms set forth below shall have the
following respective meanings:
“Authorized Officer” means the Chairman of the Board or the Chief Executive
Officer of the Company (or any other senior officer of the Company to whom
either of them shall delegate the authority to execute any Award Agreement).
“Award” means an Employee Award, a Director Award or an Independent Contractor
Award.
“Award Agreement” means the document (in written or electronic form) setting
forth the terms, conditions and limitations applicable to an Award. Such
agreement shall be written except that the Committee may, in its discretion,
require or allow that the Participant electronically execute or accept such
Award Agreement.
“Board” means the Board of Directors of the Company.
“Cash Award” means an Award denominated in cash.
“Change in Control” is defined in Attachment A.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means (i) the Compensation Committee of the Board or (ii) such other
committee of the Board as is designated by the Board to administer this Plan or
(iii) to the extent contemplated hereby, the Board.


1

--------------------------------------------------------------------------------




“Common Stock” means the common stock, par value $.01 per share, of the Company.
“Company” means Carrizo Oil & Gas, Inc., a Texas corporation.
“Director” means an individual serving as a member of the Board.
“Director Award” means the grant of any Nonqualified Stock Option, SAR, Stock
Award, Cash Award or Performance Award whether granted singly, in combination or
in tandem, to a Participant in his or her capacity as a Nonemployee Director
pursuant to such applicable terms, conditions and limitations as the Committee
may establish in order to fulfill the objectives of this Plan.
“Dividend Equivalents” means, with respect to the shares of Common Stock subject
to a Stock Award, an amount equal to all dividends and other distributions (or
the economic equivalent thereof) that are payable to shareholders of record
during the Restriction Period on a like number of shares of Common Stock.
“Effective Date” means May 16, 2017.
“Employee” means an employee of the Company or any of its Subsidiaries.
“Employee Award” means the grant of any Option, SAR, Stock Award, Cash Award or
Performance Award whether granted singly, in combination or in tandem, to a
Participant who is an Employee pursuant to such applicable terms, conditions and
limitations as the Committee may establish in order to fulfill the objectives of
this Plan.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i)(A) if the shares of Common Stock are listed or on a national securities
exchange (including the NASDAQ Global Select Market), the closing price per
share of the Common Stock on the consolidated transaction reporting system for
the principal national securities exchange on which shares of Common Stock are
listed on that date, or, if there shall have been no such sale so reported on
that date, on the last preceding date on which such a sale was so reported, or,
at the discretion of the Committee, the price prevailing on the exchange at the
time of exercise or other relevant event (as determined under procedures
established by the Committee) including the average of the closing bid and asked
price on that date, (B) if the shares of Common Stock are not so listed but are
listed or quoted on another securities exchange or market, the closing price per
share of Common Stock reported on the principal securities exchange or market on
which the shares of Common Stock are traded (as determined by the Committee),
or, if there shall have been no such sale so reported on that date, on the last
preceding date on which such a sale was so reported or, at the discretion of the
Committee, the price prevailing on such principal securities exchange or market
at the time of exercise or other relevant event, including the average of the
closing bid and asked price on that date, or, if there are no quotations
available for such date, on the last preceding date on which such


2

--------------------------------------------------------------------------------




quotations shall be available, (C) if the shares of Common Stock are not
publicly traded, the most recent value determined by an independent appraiser
appointed by the Company for such purpose, or (D) if none of (A)-(C) are
applicable, the fair market value of a share of Common Stock as determined in
good faith by the Committee; or (ii) if applicable, the price per share as
determined in accordance with the procedures of a third party administrator
retained by the Company to administer this Plan and as approved by the
Committee.
“Incentive Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.
“Independent Contractor” means a person providing services to the Company or any
of its Subsidiaries, who is not an Employee. An Independent Contractor can
include an individual who is serving as a Nonemployee Director.
“Independent Contractor Award” means the grant of any Nonqualified Stock Option,
SAR, Stock Award, Cash Award or Performance Award whether granted singly, in
combination or in tandem, to a Participant who is an Independent Contractor
pursuant to such applicable terms, conditions and limitations as the Committee
may establish in order to fulfill the objectives of this Plan.
“Nonemployee Director” means a Director who is not an Employee. A Nonemployee
Director may, in the discretion of the Committee, receive an Award both in the
capacity as a Nonemployee Director and Independent Contractor.
“Nonqualified Stock Option” means an Option that is not an Incentive Option.
“Option” means a right to purchase a specified number of shares of Common Stock
at a specified price, which is either an Incentive Option or a Nonqualified
Stock Option.
“Participant” means an Employee, Nonemployee Director or Independent Contractor
to whom an Award has been made under this Plan.
“Performance Award” means an award made pursuant to this Plan to a Participant
which is subject to the attainment of one or more Performance Goals.
“Performance Goal” means a standard established by the Committee, to determine
in whole or in part whether a Performance Award shall be earned.
“Prior Plan” means the Incentive Plan of Carrizo Oil & Gas, Inc., as amended and
restated effective as of May 15, 2014 and as thereafter amended.
“Restricted Stock” means any Common Stock that is restricted or subject to
forfeiture provisions.
“Restriction Period” means a period of time beginning as of the date upon which
a Stock Award is made pursuant to this Plan and ending as of the date upon which
the Common Stock subject to such Award is deliverable or no longer restricted or
subject to forfeiture provisions.


3

--------------------------------------------------------------------------------




“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, or any
successor rule.
“SAR” means a right to receive a payment, in cash or Common Stock, equal to the
excess of the Fair Market Value or other specified valuation of a specified
number of shares of Common Stock on the date the right is exercised over a
specified strike price, in each case, as determined by the Committee.
“Stock Award” means an award in the form of shares of Common Stock or units
denominated in shares of Common Stock, including Restricted Stock. For the
avoidance of doubt, a Stock Award does not include an Option or SAR.
“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing more than 50% of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the stockholders of such corporation and (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns more than 50%
of the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).
4.    Eligibility.
(a)    Employees. All employees are eligible for Employee Awards under this
Plan.
(b)    Directors. All Nonemployee Directors are eligible for Director Awards
under this Plan.
(c)    Independent Contractors. All Independent Contractors are eligible for
Independent Contractor Awards under this Plan.
5.    Common Stock Available for Awards. Subject to the provisions of Section 15
hereof, there shall be available for Awards under this Plan granted wholly or
partly in Common Stock (including rights or Options that may be exercised for or
settled in Common Stock) an aggregate of 2,675,000 shares of Common Stock, plus
the shares remaining available for awards under the Prior Plan as of the
Effective Date (the “Maximum Share Limit”), all of which shall be available for
Incentive Options. Each Stock Award (including Stock Awards granted as
Restricted Stock or Performance Awards) granted under this Plan shall be counted
against the Maximum Share Limit as 1.35 shares of Common Stock. Each Option and
SAR as to which it is possible to be settled in Common Stock shall be counted
against the Maximum Share Limit as one share of Common Stock. The number of
shares of Common Stock that are the subject of Awards under this Plan or the
Prior Plan, that are forfeited or terminated, expire unexercised, are settled in
cash in lieu of Common Stock or are exchanged for Awards that do not involve
Common Stock, shall again immediately become available for additional Awards
hereunder, and the Maximum Share Limit shall be increased by the same amount as
such shares of Common Stock were counted against the Maximum Share Limit (under
this Plan or the Prior Plan, as applicable). Notwithstanding the foregoing, the
following shares of Common Stock may not again be made available for issuance as
Awards under this Plan:


4

--------------------------------------------------------------------------------




(i) shares of Common Stock not issued or delivered as a result of the net
settlement of an outstanding stock-settled SAR or Option, (ii) shares of Common
Stock used to pay the exercise price or withholding taxes related to an
outstanding Award, or (iii) shares of Common Stock repurchased on the open
market with the proceeds of the option exercise price. For the avoidance of
doubt, cash-settled SARs shall not count against the Maximum Share Limit. The
Board and the appropriate officers of the Company shall from time to time take
whatever actions are necessary to file any required documents with governmental
authorities, stock exchanges and transaction reporting systems to ensure that
shares of Common Stock are available for issuance pursuant to Awards.
6.    Administration.
(a)    This Plan shall be administered by the Committee. To the extent required
in order for Employee Awards to be exempt from Section 16 of the Exchange Act by
virtue of the provisions of Rule 16b-3, (i) the Committee shall consist of at
least two members of the Board who meet the requirements of the definition of
“non-employee director” set forth in Rule 16b-3 (b)(3)(i) promulgated under the
Exchange Act or (ii) Awards may be granted by, and this Plan may be administered
by, the Board.
(b)    Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Company and
in keeping with the objectives of this Plan. The Committee may, in its
discretion, provide for the extension of the exercisability of an Award,
accelerate the vesting or exercisability of an Award, eliminate or make less
restrictive any restrictions contained in an Award, waive any restriction or
other provision of this Plan or an Award or otherwise amend or modify an Award
in any manner that is either (i) not adverse to the Participant to whom such
Award was granted or (ii) consented to by such Participant. Notwithstanding the
foregoing, except in connection with a transaction involving the Company or its
capitalization (as provided in Section 15), the terms of outstanding Awards may
not be amended without approval of the shareholders of the Company to (i) reduce
the exercise price of outstanding Options or SARs or (ii) cancel, exchange,
substitute, buyout or surrender outstanding Options or SARs in exchange for cash
or other Awards when the exercise price of the original Options or SARs exceeds
the Fair Market Value of one share of Common Stock, (iii) take any other action
with respect to an Option or SAR that would be treated as a repricing under the
rules and regulations of the principal national securities exchange on which the
shares of Common Stock are listed or (iv) permit the grant of any Options or
SARs that contains a so-called “reload” feature under which additional Options,
SARs or other Awards are granted automatically to the Participant upon exercise
of the original Option or SAR. The Committee may make an Award to an individual
who it expects to become an Employee, Nonemployee Director or Independent
Contractor of the Company or any of its Subsidiaries within the next six months,
with such award being subject to the individual actually becoming an Employee,
Nonemployee Director or Independent Contractor, as applicable, within such time
period, and subject to such other terms and conditions as may be established by
the Committee. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in this Plan or in any


5

--------------------------------------------------------------------------------




Award in the manner and to the extent the Committee deems necessary or desirable
to further the purposes of this Plan. Any decision of the Committee in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.
(c)    No member of the Committee or officer of the Company to whom the
Committee has delegated authority in accordance with the provisions of Section 7
of this Plan shall be liable for anything done or omitted to be done by him or
her, by any member of the Committee or by any officer of the Company in
connection with the performance of any duties under this Plan, except for his or
her own willful misconduct or as expressly provided by statute.
7.    Delegation of Authority. The Committee may delegate to the Chief Executive
Officer, to other senior officers of the Company or to other committees of the
Board its duties under this Plan pursuant to such conditions or limitations as
the Committee may establish, except that the Committee may not delegate to any
person the authority to grant Awards to, or take other action with respect to,
Participants who are subject to Section 16 of the Exchange Act.
8.    Employee and Independent Contractor Awards.
(a)    The Committee shall determine the type or types of Employee Awards to be
made under this Plan and shall designate from time to time the Employees who are
to be the recipients of such Awards. Independent Contractor Awards shall be
subject to the same terms and restrictions as are set forth herein with respect
to Employee Awards (including, without limitation, restrictions on term,
exercise price and per person limitations), and subject to such restrictions,
the Committee shall have the sole responsibility and authority to determine the
type or types of Independent Contractor Awards to be made under this Plan and
may make any such Awards as could be made to an Employee, other than Incentive
Options. The term of Options and SARs shall not exceed ten years from the date
of grant; provided, however, if the term of a Nonqualified Stock Option or SAR
expires when trading in the Common Stock is prohibited by applicable law or at a
time in which there is a blackout period or restriction period under the
Company’s insider trading policy or practices (as then in effect), then the term
of such Nonqualified Stock Option or SAR shall expire on the 30th day after the
expiration of such prohibition. Each Employee Award may be embodied in an Award
Agreement, which shall contain such terms, conditions and limitations as shall
be determined by the Committee in its sole discretion and shall be signed by the
Participant to whom the Employee Award is made and by an Authorized Officer for
and on behalf of the Company. Employee Awards may consist of those listed in
this Section 8(a) and may be granted singly, in combination or in tandem.
Employee Awards may also be made in combination or in tandem with, in
replacement of, or as alternatives to, grants or rights under this Plan or any
other employee plan of the Company or any of its Subsidiaries, including the
plan of any acquired entity. All or part of an Employee Award may be subject to
conditions established by the Committee, which may include, but are not limited
to, continuous service with the Company and its Subsidiaries, achievement of
specific business objectives, increases in specified indices, attainment of
specified growth rates and other comparable measurements of performance. Upon
the termination of employment by a Participant who is an Employee, any
unexercised, deferred, unvested or unpaid Employee Awards shall be treated as
set forth in the applicable Award Agreement.


6

--------------------------------------------------------------------------------




(i)    Stock Option. An Employee Award may be in the form of an Option. An
Option awarded pursuant to this Plan may consist of an Incentive Option or a
Nonqualified Option. The price at which shares of Common Stock may be purchased
upon the exercise of an Option shall be not less than the Fair Market Value of
the Common Stock on the date of grant. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Options awarded pursuant to
this Plan, including the term of any Options and the date or dates upon which
they become exercisable, shall be determined by the Committee.
(ii)    Stock Appreciation Right. An Employee Award may be in the form of a SAR.
The strike price for a SAR shall be not less than the Fair Market Value of the
Common Stock on the date on which the SAR is granted. The terms, conditions and
limitations applicable to any SARs awarded pursuant to this Plan, including the
term of any SARs, whether the SAR will be settled in cash or stock and the date
or dates upon which they become exercisable, shall be determined by the
Committee.
(iii)    Stock Award. An Employee Award may be in the form of a Stock Award. The
terms, conditions and limitations applicable to any Stock Awards granted
pursuant to this Plan shall be determined by the Committee.
(iv)    Cash Award. An Employee Award may be in the form of a Cash Award. The
terms, conditions and limitations applicable to any Cash Awards granted pursuant
to this Plan shall be determined by the Committee.
(v)    Performance Award. Without limiting the type or number of Employee Awards
that may be made under the other provisions of this Plan, an Employee Award may
be in the form of a Performance Award. A Performance Award shall be paid, vested
or otherwise deliverable solely on account of the attainment of one or more
pre-established, objective Performance Goals, either individually or in any
combination, established by the Committee prior to the earlier to occur of (x)
90 days after the commencement of the performance period to which the
Performance Goal relates and (y) the lapse of 25% of the performance period to
which the Performance Goal relates (as scheduled in good faith at the time the
goal is established), and in any event while the outcome is substantially
uncertain. A Performance Goal is objective if a third party having knowledge of
the relevant facts could determine whether the goal is met. Such a Performance
Goal may be based on one or more business criteria applicable to the
Participant, the Company as a whole, or one or more of the Company’s business
units, subsidiaries, business segments, divisions, or geographic regions
measured either annually or over a period of years, on an absolute basis or
relative to a pre-established target, to results over a previous period or to a
designated peer group, in each case as specified by the Committee in the
Performance Award. The particular performance-based objectives that may be
imposed in connection with a Performance Award that qualifies as
performance-based compensation under Code Section 162(m) are as follows and need
not be the same for each Participant:


7

--------------------------------------------------------------------------------




•
revenue and income measures (which include revenues, revenues including the net
cash impact of derivative settlements (“Adjusted Revenues”), gross margin,
operating income, earnings before or after the effect of certain items such as
interest, income taxes, depreciation, depletion and amortization, and non-cash
or non-recurring items of income or expense (“Adjusted EBITDA”), net income
before the effect of certain non-cash or non-recurring items of income or
expense (“Adjusted Net Income”), net income and related per share amounts);

•
expense measures (which include operating expense, general and administrative
expense and depreciation, depletion and amortization expense);

•
operating measures (which include production volumes, margin, drilling,
completion, leasehold or seismic capital expenditures, results of drilling and
completion activities and the number of wells drilled, brought on production or
producing);

•
reserve measures (which include developed, undeveloped and total reserves,
reserve replacement ratios, extensions and discoveries, revisions of previous
estimates, PV-10 values, finding and development costs and other reserve
measures);

•
cash flow measures (which include net cash flow flows from operating activities,
discretionary cash flows from operating activities and working capital);

•
liquidity measures (which include Adjusted EBITDA, net debt to Adjusted EBITDA,
working capital and the credit facility borrowing base);

•
leverage measures (which include debt-to-equity ratio, debt-to-total
capitalization ratio, and net debt);

•
market measures (which include stock price, total shareholder return and market
capitalization measures);

•
return measures (which include return on equity, return on assets and return on
invested capital);

•
corporate value measures (which include compliance, safety, environmental and
personnel matters); and

•
measures relating to acquisitions or dispositions.

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining


8

--------------------------------------------------------------------------------




the status quo or limiting economic losses (measured, in each case, by reference
to specific business criteria). In interpreting Plan provisions applicable to
Performance Goals and Performance Awards, it is the intent of this Plan to
conform with the standards of Section 162(m) of the Code and Treasury Regulation
§ 1.162-27(e)(2)(i), and the Committee in establishing such goals and
interpreting this Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of Performance Goals, the Committee
must certify in writing that applicable Performance Goals and any of the
material terms thereof were, in fact, satisfied. At the time it establishes the
Performance Goals, the Committee may provide in any such Performance Award that
any evaluation of performance may include or exclude any of the following events
that occurs during a performance period: (a) asset impairments, (b) litigation
or claim judgments or settlements, (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
(d) any reorganization and restructuring programs, (e) unusual, infrequently
occurring, nonrecurring or one-time events affecting the Company or its
financial statements as described in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to shareholders, Form 10-K or Form 10-Q for the applicable period, (f)
acquisitions or divestitures, (g) foreign exchange gains and losses; (h)
derivative settlements or (i) such other objective adjustments as may be
provided for connection with the establishment of the performance goal. The
amount of cash or shares payable or vested pursuant to Awards that are intended
to be Performance Awards that are intended to satisfy the requirements of
“qualified performance-based compensation” under Section 162(m) of the Code
(“Qualified Performance Awards”) may not be adjusted upward; provided, however,
that the Committee may retain the discretion to adjust the amount of cash or
shares payable or vested pursuant to such Qualified Performance Awards downward,
either on a formula or discretionary basis or any combination, as the Committee
determines. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Performance Awards made pursuant to this Plan
shall be determined by the Committee.
(b)    Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Employee Awards made hereunder:
(i)    no Participant may be granted, during any calendar year, Employee Awards
consisting of Options or SARs that are exercisable for or relate to more than
375,000 shares of Common Stock;
(ii)    no Participant may be granted, during any calendar year, Stock Awards
covering or relating to more than 375,000 shares of Common Stock (the limitation
set forth in this clause (ii), together with the limitation set forth in clause
(i) above, being hereinafter collectively referred to as the “Stock Based Awards
Limitations”); and
(iii)    no Participant may be granted Cash Awards (including Cash Awards that
are granted as Performance Awards) in respect of any calendar year having a
value determined on the date of grant in excess of $5,000,000.
In general, each Award is only subject to a single limitation set forth above in
clauses (i), (ii), or (iii). However, a Participant may be granted Awards in
combination such


9

--------------------------------------------------------------------------------




that portions of the Award are subject to differing limitations set out in the
clauses of this Section 8(b), in which event each portion of the combination
Award is subject only to a single appropriate limitation in clauses (i), (ii) or
(iii). For example, if a Participant is granted an Award that is in part a Stock
Award and in part a Cash Award, then the Stock Award shall be subject only to
the limitation in clause (ii) and the Cash Award shall be subject only to the
limitation in clause (iii).
9.    Director Awards.
(a)    The Board or the Committee may, in its discretion, grant Director Awards
from time to time in accordance with this Section 9. Director Awards may consist
of the forms of Award described in Section 8, other than Incentive Options, and
shall be granted subject to such terms and conditions as specified in Section 8.
Any Director Award shall be embodied in an Award Agreement, which shall contain
the terms, conditions and limitations of the Award, including without limitation
those set forth in Section 8, and shall be signed by the Participant to whom the
Director Award is granted and by an Authorized Officer for and on behalf of the
Company.
(b)    No Nonemployee Director may be granted during any calendar year Director
Awards having a fair value determined on the date of grant when added to all
cash compensation paid to the Nonemployee Director during the same calendar year
in excess of $1,000,000.
10.    Payment of Awards.
(a)    General. Payment of Awards may be made in the form of cash or Common
Stock, or a combination thereof, and may include such restrictions as the
Committee shall determine, including, in the case of Common Stock, restrictions
on transfer and forfeiture provisions. If payment of an Award is made in the
form of Restricted Stock, the right to receive such shares shall be evidenced by
book entry registration or in such other manner as the Committee may determine.
Any statement of ownership evidencing such Restricted Stock shall contain
appropriate legends and restrictions that describe the terms and conditions of
the restrictions applicable thereto.
(b)    Dividends and Interest. In the discretion of the Committee, rights to
dividends or Dividend Equivalents may be extended to and made part of any Stock
Award, but such dividends or Dividend Equivalents shall be accrued and held by
the Company and paid, without interest, within 10 days following the lapse of
the restrictions on the Stock Award. For the avoidance of doubt, dividends and
dividend equivalents will not, in any event, be payable until the restrictions
on the underlying Stock Award have lapsed. In the event the Stock Award is
forfeited, dividends and Dividend Equivalents paid with respect to such shares
during the Restriction Period shall also be forfeited. No Dividend Equivalents
may be paid in respect of an Award of Options or SARs.
(c)    Substitution of Awards. Subject to the provisions of Section 6(b), at the
discretion of the Committee, a Participant may be offered an election to
substitute an Award for another Award or Awards of the same or different type.
No Option or SAR may be substituted for another Award without the approval of
the shareholders of the Company (except in connection with a change in the
Company’s capitalization or as otherwise provided in Section 15 hereof).  


10

--------------------------------------------------------------------------------




11.    Stock Option Exercise. The price at which shares of Common Stock may be
purchased under an Option shall be paid in full at the time of exercise in cash
or, if elected by the optionee, the optionee may purchase such shares by means
of tendering Common Stock valued at Fair Market Value on the date of exercise,
or any combination thereof. The Committee shall determine acceptable methods for
Participants to tender Common Stock. The Committee may provide for procedures to
permit the exercise or purchase of such Awards by use of the proceeds to be
received from the sale of Common Stock issuable pursuant to an Award.
12.    Taxes. The Company shall have the right to deduct applicable taxes from
any Award payment and withhold, at the time of delivery or vesting of cash or
shares of Common Stock under this Plan, an appropriate amount of cash or number
of shares of Common Stock or a combination thereof for payment of taxes required
by law or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for withholding of such taxes. The Committee
may also permit withholding to be satisfied by (i) the transfer to the Company
of shares of Common Stock theretofore owned by the holder of the Award or (ii)
withholding from the shares otherwise deliverable under the Award, in either
case with respect to which withholding is required, up to the maximum tax rate
applicable to the Participant, as determined by the Committee. If shares of
Common Stock are used to satisfy tax withholding, such shares shall be valued
based on the Fair Market Value when the tax withholding is required to be made.
To the extent allowed by law, the Committee may provide for loans, on either a
short term or demand basis, from the Company to a Participant who is an Employee
to permit the payment of taxes required by law.
13.    Amendment, Modification, Suspension or Termination. The Board may amend,
modify, suspend or terminate this Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that (i) no amendment or alteration that would adversely affect the
rights of any Participant under any Award previously granted to such Participant
shall be made without the consent of such Participant and (ii) no amendment or
alteration shall be effective prior to its approval by the shareholders of the
Company to the extent such approval is then required pursuant to Rule 16b-3 in
order to preserve the applicability of any exemption provided by such rule to
any Award then outstanding (unless the holder of such Award consents) or to the
extent shareholder approval is otherwise required by applicable legal
requirements.
14.    Assignability. Unless otherwise determined by the Committee and provided
in the Award Agreement, no Award or any other benefit under this Plan
constituting a derivative security within the meaning of Rule 16a-1(c) under the
Exchange Act shall be assignable or otherwise transferable except by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order as defined by the Code or Title I of the Employee Retirement Income
Security Act, or the rules thereunder. The Committee may prescribe and include
in applicable Award Agreements other restrictions on transfer. Any attempted
assignment of an Award or any other benefit under this Plan in violation of this
Section 14 shall be null and void.
15.    Adjustments.
(a)    The existence of outstanding Awards shall not affect in any manner the
right or power of the Company or its shareholders to make or authorize any or
all adjustments,


11

--------------------------------------------------------------------------------




recapitalizations, reorganizations or other changes in the capital stock of the
Company or its business or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stock (whether or not
such issue is prior to, on a parity with or junior to the Common Stock) or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding of any
kind, whether or not of a character similar to that of the acts or proceedings
enumerated above.
(b)    In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan, (ii) the number of shares of Common Stock covered by outstanding
Awards in the form of Common Stock or units denominated in Common Stock, (iii)
the exercise or other price in respect of such Awards, (iv) the appropriate Fair
Market Value and other price determinations for such Awards, and (v) the Stock
Based Awards Limitations shall each be proportionately adjusted by the Board to
reflect such transaction. In the event of any other recapitalization or capital
reorganization of the Company, any consolidation or merger of the Company with
another corporation or entity, the adoption by the Company of any plan of
exchange affecting the Common Stock or any distribution to holders of Common
Stock of securities or property (other than normal cash dividends or dividends
payable in Common Stock), the Board shall make appropriate adjustments to (i)
the number of shares of Common Stock covered by Awards in the form of Common
Stock or units denominated in Common Stock, (ii) the exercise or other price in
respect of such Awards, (iii) the appropriate Fair Market Value and other price
determinations for such Awards, and (iv) the Stock Based Awards Limitations to
give effect to such transaction shall each be proportionately adjusted by the
Board to reflect such transaction; provided that such adjustments shall only be
such as are necessary to maintain the proportionate interest of the holders of
the Awards and preserve, without exceeding, the value of such Awards. In the
event of a corporate merger, consolidation, acquisition of property or stock,
separation, reorganization or liquidation, the Board shall be authorized to
issue or assume Awards by means of substitution of new Awards, as appropriate,
for previously issued Awards or to assume previously issued Awards as part of
such adjustment.
(c)    In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Board may make
such adjustments to outstanding Awards or other provisions for the disposition
of outstanding Awards as it deems equitable, and shall be authorized, in its
discretion, (i) to provide for the substitution of a new Award or other
arrangement (which, if applicable, may be exercisable for such property or stock
as the Board determines) for an outstanding Award or the assumption of an
outstanding Award, regardless of whether in a transaction to which Section
424(a) of the Code applies, (ii) to provide, prior to the transaction, for the
acceleration of the vesting and exercisability of, or lapse of restrictions with
respect to, the outstanding Award and, if the transaction is a cash merger, to
provide for the termination of any portion of the Award that remains unexercised
at the time of such transaction or (iii) to provide for the acceleration of the
vesting and exercisability of an outstanding Award and the cancellation thereof
in exchange for such payment of such cash or property as shall be determined by
the Board in its sole discretion, which for the avoidance of doubt in the case
of Options or SARs (whether stock- or cash-settled) shall be the excess, if any,
of the Fair Market Value of the shares of Common Stock subject to the Option or
SAR on such date over the aggregate exercise price of


12

--------------------------------------------------------------------------------




such Award; provided, however, that no such adjustment shall increase the
aggregate value of any outstanding Award. No adjustment or substitution pursuant
to this Section 15 shall be made in a manner that results in noncompliance with
Section 409A of the Code, to the extent applicable.
16.    Restrictions. No Common Stock or other form of payment shall be issued
with respect to any Award unless the Company shall be satisfied based on the
advice of its counsel that such issuance will be in compliance with applicable
federal and state securities laws. It is the intent of the Company that grants
of Awards under this Plan comply with Rule 16b-3 with respect to persons subject
to Section 16 of the Exchange Act unless otherwise provided herein or in an
Award Agreement and that any ambiguities or inconsistencies in the construction
of such an Award or this Plan be interpreted to give effect to such intention.
Certificates evidencing shares of Common Stock delivered under this Plan (to the
extent that such shares are so evidenced) may be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any securities exchange or transaction reporting system upon which
the Common Stock is then listed or to which it is admitted for quotation and any
applicable federal or state securities law. The Committee may cause a legend or
legends to be placed upon such certificates (if any) to make appropriate
reference to such restrictions. The Committee may also impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by a Participant, other subsequent transfers by the
Participant of any shares of Common Stock issued as a result of or under an
Award, or the exercise of Options and SARs, including without limitation,
restrictions under an insider trading policy.
17.    Unfunded Plan. Insofar as it provides for Awards of cash, Common Stock or
rights thereto, this Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to cash, Common
Stock or rights thereto under this Plan, any such accounts shall be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to an
Award of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by this Plan.
18.    Section 409A of the Code. All Awards under this Plan are intended either
to be exempt from, or to comply with the requirements of Section 409A, and this
Plan and all Awards shall be interpreted and operated in a manner consistent
with that intention. Notwithstanding anything in this Plan to the contrary, if
any Plan provision or Award under this Plan would result in the imposition of an
applicable tax under Section 409A, that Plan provision or Award shall be
reformed to avoid imposition of the applicable tax and no such action shall be
deemed to adversely affect the Participant’s rights to an Award.


13

--------------------------------------------------------------------------------




19.    Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas.
20.    Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the
Committee, Awards and amounts paid or payable pursuant to or with respect to
Awards shall be subject to the provisions of any clawback policy implemented by
the Company, which clawback policy may provide for forfeiture, repurchase or
recoupment of Awards and amounts paid or payable pursuant to or with respect to
Awards. Notwithstanding any provision of this Plan or any Award Agreement to the
contrary, the Company reserves the right, without the consent of any
Participant, to adopt any such clawback policies and procedures.
21.    No Right to Employment or Continued Service. Nothing in this Plan or an
Award Agreement shall interfere with or limit in any way the right of the
Company or a Subsidiary to terminate any Participant’s employment or other
service relationship at any time, nor confer upon any Participant any right to
continue in the capacity in which he or she is employed or otherwise serves the
Company or any Subsidiary. Further, nothing in this Plan or an Award Agreement
constitutes any assurance or obligation of the Board to nominate any Nonemployee
Director for re-election by the Company’s shareholders.
22.    Successors. All obligations of the Company under this Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company by
merger, consolidation or otherwise.
23.    Effectiveness. This Plan, as approved by the Board on April 7, 2017,
shall be effective as of the Effective Date, the date on which it was approved
by the shareholders of the Company. This Plan shall continue in effect for a
term of ten years after the Effective Date, unless sooner terminated by action
of the Board. Notwithstanding the foregoing, the adoption of this Plan is
expressly conditioned upon the approval by the holders of a majority of shares
of Common Stock present, or represented, and entitled to vote at a meeting of
the Company’s shareholders at the Company’s 2017 annual shareholders meeting to
be held on May 16, 2017 or any adjournment or postponement thereof. If the
shareholders of the Company should fail to so approve this Plan on such date,
this Plan shall not be of any force or effect and the Prior Plan shall continue
in force and effect.




14

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer.
CARRIZO OIL & GAS, INC.
By:     /s/ David L. Pitts                
Vice President and Chief Financial Officer








15

--------------------------------------------------------------------------------






ATTACHMENT A

“CHANGE IN CONTROL”
The following definitions apply regarding Change in Control provisions of the
foregoing Plan:
“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect on the date
of this Agreement.
“Associate” shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.
“Beneficial Owner” shall mean, with reference to any securities, any Person if:
(a)    such Person or any of such Person’s Affiliates and Associates, directly
or indirectly, is the “beneficial owner” of (as determined pursuant to Rule
13d-3 of the General Rules and Regulations under the Exchange Act, as in effect
on the date of this Agreement) such securities or otherwise has the right to
vote or dispose of such securities, including pursuant to any agreement,
arrangement or understanding (whether or not in writing); provided, however,
that a Person shall not be deemed the “Beneficial Owner” of, or to “beneficially
own,” any security under this subsection (a) as a result of an agreement,
arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (i) arises solely from a revocable proxy or
consent given in response to a public (i.e., not including a solicitation
exempted by Rule 14a-2(b)(2) of the General Rules and Regulations under the
Exchange Act) proxy or consent solicitation made pursuant to, and in accordance
with, the applicable provisions of the General Rules and Regulations under the
Exchange Act and (ii) is not then reportable by such Person on Schedule 13D
under the Exchange Act (or any comparable or successor report);
(b)    such Person or any of such Person’s Affiliates and Associates, directly
or indirectly, has the right or obligation to acquire such securities (whether
such right or obligation is exercisable or effective immediately or only after
the passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or


A-1

--------------------------------------------------------------------------------





(c)    such Person or any such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities; provided, however, that
nothing in this definition shall cause a Person engaged in business as an
underwriter of securities to be the Beneficial Owner of, or to “beneficially
own,” any securities acquired through such Person’s participation in good faith
in a firm commitment underwriting until the expiration of 40 days after the date
of such acquisition. For purposes hereof, “voting” a security shall include
voting, granting a proxy, consenting or making a request or demand relating to
corporate action (including, without limitation, a demand for stockholder list,
to call a stockholder meeting or to inspect corporate books and records) or
otherwise giving an authorization (within the meaning of Section 14(a) of the
Exchange Act) in respect of such security.
The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term “Beneficial Owner”.
“Change in Control” shall mean any of the following:
(a)    any Person (other than an Exempt Person) shall become the Beneficial
Owner of 40% or more of the shares of Common Stock then outstanding or 40% or
more of the combined voting power of the Voting Stock of the Company then
outstanding; provided, however, that no Change in Control shall be deemed to
occur for purposes of this subsection (a) if such Person shall become a
Beneficial Owner of 40% or more of the shares of Common Stock or 40% or more of
the combined voting power of the Voting Stock of the Company solely as a result
of (i) an Exempt Transaction or (ii) an acquisition by a Person pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and (iii)
of subsection (c) of this definition are satisfied; or
(b)    individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or threatened election
contest; or
(c)    the Company engages in and completes a reorganization, merger or
consolidation, in each case, unless, following such reorganization, merger or
consolidation, (i) more than 85% of the then outstanding shares of common stock
of the corporation resulting from such reorganization, merger or consolidation
and the combined voting power of the


A-2

--------------------------------------------------------------------------------





then outstanding Voting Stock of such corporation beneficially owned, directly
or indirectly, by all or substantially all of the Persons who were the
Beneficial Owners of the outstanding Common Stock immediately prior to such
reorganization, merger, or consolidation in substantially the same proportions
as their ownership, immediately prior to such reorganization, merger or
consolidation, of the outstanding Common Stock, (ii) no Person (excluding any
Exempt Person or any Person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, 40% or more of
the Common Stock then outstanding or 40% or more of the combined voting power of
the Voting Stock of the Company then outstanding) beneficially owns, directly or
indirectly, 40% or more of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding Voting Stock of such corporation
and (iii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or initial action by the Board providing for such reorganization,
merger or consolidation; or
(d)    the Company engages in and completes (i) a complete liquidation or
dissolution of the Company unless such liquidation or dissolution is approved as
part of a plan of liquidation and dissolution involving a sale or disposition of
all or substantially all of the assets of the Company to a corporation with
respect to which, following such sale or other disposition, all of the
requirements of clauses (ii) (A), (B) and (C) of this subsection (d) are
satisfied, or (ii) the sale or other disposition of all or substantially all of
the assets of the Company, other than to a corporation, with respect to which,
following such sale or other disposition, (A) more than 85% of the then
outstanding shares of common stock or such corporation and the combined voting
power of the Voting Stock of such corporation is then beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
Beneficial Owners of the outstanding Common Stock immediately prior to such sale
or other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the outstanding Common
Stock, (B) no Person (excluding any Exempt Person and any Person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, 40% or more of the Common Stock then outstanding or 40% or more of
the combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding Voting Stock of such corporation and (C) at least a majority of
the members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or initial
action of the Board providing for such sale or other disposition of assets of
the Company.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Exempt Person” shall mean the Company, any subsidiary of the Company, any
employee benefit plan of the Company or any subsidiary of the Company, and any
Person organized, appointed or established by the Company for or pursuant to the
terms of any such plan.


A-3

--------------------------------------------------------------------------------





“Exempt Rights” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock) except upon the occurrence of a contingency,
whether such rights exist as of the Effective Date or are thereafter issued by
the Company as a dividend on shares of Common Stock or other Voting Securities
or otherwise.
“Exempt Transaction” shall mean an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock or Voting Stock by the
Company, unless and until such time as (a) such Person or any Affiliate or
Associate of such Person shall purchase or otherwise become the Beneficial Owner
of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 1% or
more of the combined voting power of the then outstanding Voting Stock, or (b)
any other Person (or Persons) who is (or collectively are) the Beneficial Owner
of shares of Common Stock constituting 1% or more of the then outstanding shares
of Common Stock or Voting Stock representing 1% or more of the combined voting
power of the then outstanding Voting Stock shall become an Affiliate or
Associate of such Person.
“Person” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization or other entity.
“Voting Stock” shall mean, with respect to a corporation, all securities of such
corporation of any class or series that are entitled to vote generally in the
election of directors of such corporation (excluding any class or series that
would be entitled so to vote by reason of the occurrence of any contingency, so
long as such contingency has not occurred).


A-4